This was an indictment in the usual form for an assault and battery. Upon the trial it was proved that the prosecutor was a constable and had in his hands an execution against the defendant, under which he seized a negro belonging to the defendant. Whereupon the defendant, standing within a few feet of the prosecutor and within carrying distance of the pistol, presented the same at the prosecutor, remarking to him, "If you do not turn that negro loose I will shoot you," by which the prosecutor was put in fear. The prosecutor did not turn the negro loose, and the defendant immediately lowered the pistol and went away.
The defendant's counsel contended that, as it did not appear that the pistol was loaded, the defendant was not guilty. The *Page 337 
court charged the jury that if they believed the facts deposed to were true, the defendant was guilty in law of an assault.
The jury found the defendant guilty of an assault, (476) and from the judgment on the verdict the defendant appealed.
When a man presents a pistol at another, threatening to shoot, he puts him in fear, and gives him a legal excuse for a battery, and it may be questioned whether the act can be excused by proving that the pistol was not loaded, without also proving that the other person knew that fact. In this case there was no proof that the pistol was not loaded, and the question is, Was the State bound to prove that it was loaded? We entirely concur with the judge in the court below. The fact that it was not loaded is a matter of excuse, and must be proved by the defendant. The fact was within his knowledge, and as by his act (actions, it is said, speak louder than words) he represented the pistol to be loaded, he has no right to complain that such is prima facie taken to be the fact, unless he proves to the contrary.
PER CURIAM.                              Judgment affirmed.
Cited: S. v. Hinson, 82 N.C. 598; S. v. Scott, 142 N.C. 585.
(477)